Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J.), rendered August 15, 2001, *799convicting him of kidnapping in the first degree, robbery in the first degree, and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although a particular comment that the prosecutor made during her opening statement was improper (see People v Brosnan, 32 NY2d 254 [1973]; People v Kennedy, 216 AD2d 491 [1995]), any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Brosnan, supra at 262). In addition, although the testimony of one of the prosecution witnesses constituted improper bolstering (see People v Trowbridge, 305 NY 471 [1953]), the error was harmless because the accuracy of the bolstered identification was not contested (see People v Johnson, 57 NY2d 969 [1982]; People v James, 262 AD2d 139 [1999]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., Krausman, H. Miller and Cozier, JJ., concur.